In his motion for rehearing appellant urges that we paid no attention to his testimony, which he asserts much affects the legal issues involved. If we understand him, his claim is that his brother, whom he shot, was trespassing on land of their mother which this appellant had in charge, — and appellant seems of opinion that he had some right of acquittal on the ground of defense of property in such case. Louis, the injured brother, admitted that he was grubbing bushes on that part of his mother's land which appellant claimed, at the time he was shot, but we observe nothing in appellant's testimony asserting that he shot Louis because he was grubbing the bushes.
Our statute authorizing one to act in defense of property *Page 566 
(see Art. 1227, P. C.,) requires that the party defending on such ground must show that he made every other effort in his power to repel the aggression, before he would be justified in killing. We find nothing in this record showing any effort on the part of appellant, prior to the time of shooting his brother, to repel whatever aggression his brother might have been guilty of. If Louis had been in fact grubbing bushes out of the proposed road, in accordance with his testimony, upon that part of the mother's land claimed by appellant to be in his control, appellant would have had no right to shoot Louis without having first attempted to resort to other means of repelling the claimed aggression. Having considered the testimony of appellant in its entirety, we are unable to agree with his claim.
The motion for rehearing is overruled.
Overruled.